Citation Nr: 1738523	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-28 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a gastrointestinal (GI) disorder, to include irritable bowel syndrome (IBS).

2. Entitlement to an increased (compensable) rating for bilateral hearing loss.

3. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 2009 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Albuquerque, New Mexico. 

In his September 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing.  However, in a November 2015 statement, the Veteran withdrew his request for a hearing in writing.

The issue of entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.

FINDINGS OF FACT

1. The Veteran did not have persistent symptoms of a gastrointestinal disability, to include irritable bowel syndrome (IBS) during service; current disability is not otherwise etiologically related to his service. 

2. The Veteran's hearing impairment is no worse than Level II in the right ear and Level I in the left ear.


CONCLUSIONS OF LAW

1. A gastrointestinal disability, to include IBS, has not been shown to have its onset in service, and the incurrence or aggravation of a peptic ulcer during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for an increased (compensable) rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2016) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Entitlement to Service Connection for a Gastrointestinal Disability

The Veteran has asserted that his gastrointestinal disability (claimed as irritable bowel syndrome, or IBS) is due to active service.  Specifically, the Veteran has asserted that his IBS is due to one episode of gastroenteritis, which the Veteran experienced approximately 3 months following his release from active service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as peptic (gastric or duodenal) ulcer, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's STRs are silent for complaints of, or treatment for, symptoms which could be associated with a diagnosis of a chronic gastrointestinal disability while the Veteran was in active service.  Indeed, at the February 1972 separation examination, his abdominal, rectal and genitourinary systems were noted to be clinically normal upon examination.  The Veteran also reported himself to be in overall good health.

As noted briefly above, in May 1972 following the Veteran's release from active duty, the Veteran was admitted to the hospital after experiencing an episode of nausea, vomiting, indigestion and shortness of breath.  He gave no past history of any serious medical illness.  The Veteran was prescribed anti-nausea medication and released the following day.  A diagnosis of hyperventilation syndrome with gastroenteritis was given at the time.

A review of the post-service medical evidence of record shows that the Veteran has received treatment at the VA Medical Center and from private providers for chronic upper gastrointestinal problems, including gastro-esophageal reflux disease (GERD) and esophagitis.  A review of the treatment notes of record shows that the Veteran was seen by private treatment providers as early as October 1996 for testing and treatment for his on-going upper gastrointestinal distress.  At that time, the diagnosis was Barrett's esophagus and esophagitis.  At visits with private treatment providers between 2005 and 2007, the Veteran consistently denied problems with vomiting, nausea or changes in bowel habits.  The Veteran's diagnosed GERD was noted to be stable on the current medication regime.  Private medical records also include findings of Shatzki's ring.

The Board acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no competent evidence of record indicating that the Veteran has ever received a diagnosis of irritable bowel syndrome, or that the Veteran's upper GI symptoms are related to his active service.  A peptic ulcer diagnosis is now shown.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and a VA examination or medical opinion is unnecessary.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

The Board acknowledges receipt of a medical journal article in support of the appeal.  Although the medical article discusses the possible connection between gastroenteritis and IBS, it does not provide a definitive connection between the two disabilities or pertain to the specific facts of the Veteran's case.  The Veteran has not received a diagnosis of IBS.  Citing the study, the Veteran's attorney noted that approximately 26 percent of patients in a study of IBS attributed the condition to an episode of dysentery.  The author concluded that enteric infection leads to the occurrence of postinfectious IBS in a subset of individuals.  The Veteran is not shown to have had dysentery in service or any other GI disorder  For these reasons, the medical article is of little probative value.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has IBS.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While there are other GI diagnoses of record, no competent evidence of record links any such disorder to service.  The Veteran is not shown to possess any medical training or expertise in diagnosing GI disorders or providing an opinion as to the etiology thereof.  Therefore, his opinions in this regard have no probative value.

On the above, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a gastrointestinal disability is not warranted.  38 U.S.C.A. §5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990). 

B. Entitlement to an Increased Rating for Bilateral Hearing Loss

The Veteran has asserted that his hearing loss is worse than currently rated.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85 .

Exceptional patterns of hearing impairment are evaluated under 38 C.F.R. § 4.86 (2016).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

As noted above, under VA rating criteria, an adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran was afforded a VA audiology evaluation in August 2009.  At that time, the Veteran reported that he was retired and unable to hear what was being said when asked to specifically state how his hearing impairment impacted his daily life, to include his ability to work.  Audiometric testing results at that time were as follows:

Hertz

1000
2000
3000
4000
AVG.
Right

10
55
65
85
47.5
Left

5
35
70
80
53.75

Speech recognition ability was measured at 82 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level II in the left ear and Level IV in the right ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  No exceptional pattern of hearing loss is shown.

The Veteran was afforded a VA audiology evaluation in June 2013.  Audiometric testing results at that time were as follows:

Hertz

1000
2000
3000
4000
AVG.
Right

10
50
65
80
51
Left

5
45
75
80
51

Speech recognition ability was measured at 88 percent in the right ear and 92 percent in the left ear.  The examiner confirmed bilateral sensorineural hearing loss.  Applying those values to the rating criteria results in a numeric designation of Level I in the left ear and Level II in the right ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  No exceptional pattern of hearing loss is shown.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examiner clearly asked the Veteran to identify, in his own words, the impact his hearing impairment had on his daily life, to include his ability to work.  The Veteran denied any impact.  In an August 2009 statement, the Veteran's daughter indicated that the Veteran has difficulty understanding conversations on the telephone or on television, as well as during normal everyday conversations.  Therefore, the Board finds that when read with the August 2009 Buddy Statement, the VA examinations are in compliance with the requirements outlined in Martinak. 

There are no other audiogram reports of record showing the Veteran to have hearing impairment worse than that reported at his VA audiology evaluations in August 2009 or June 2013.  

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level II in the left ear and no worse than Level IV in the right ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, the criteria for an increased rating have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016). 

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of hearing loss disability are contemplated by the schedular criteria.  The record reflects that the Veteran has difficulty hearing what others say and that this extends to listening to television and conversations on the telephone.  This is well within the effects encompassed by the rating criteria for hearing loss.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization for bilateral hearing loss disability.  Further, the Veteran clearly stated that his hearing impairment impacted his ability to understand in-person conversations, engage in telephone conversations, or watch television or movies.  However, the Veteran reported that he was retired and there is no indication from the record that the Veteran's hearing impairment unreasonably impacts his ability to work beyond what the rating schedule contemplates.  Therefore, the Board has determined that referral of this case for extra-schedular rating consideration is not warranted.


ORDER

Service connection for a gastrointestinal disorder is denied.

An increased (compensable) rating for bilateral hearing loss is denied. 



REMAND

In June 2009, the Veteran submitted a claim for PTSD.  The Veteran was originally denied service connection for this claim in an October 2009 rating decision.  The Veteran was subsequently granted service connection for this claim in a July 2013 rating decision, and assigned a 70 percent rating.

In a September 2013 notice of disagreement, the Veteran clearly expressed his intent to appeal the July 2013 rating decision as to the evaluation assigned.  To date, the RO has yet to issue a statement of the case.  Accordingly, the Board is required to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, this issue may be returned to the Board for appellate review.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case for the issue of entitlement to an initial rating in excess of 70 percent for PTSD.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ issues a statement of the case, if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, this issue may be certified to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


